             Case 2:11-cr-00228-JLR Document 246-3 Filed 08/25/20 Page 1 of 2




 1                                                          THE HONORABLE JAMES L. ROBART

 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
     UNITED STATES OF AMERICA,                        )   No. CR11-228-JLR
10                                                    )
                     Plaintiff,                       )
11                                                    )   (PROPOSED) ORDER GRANTING
                v.                                    )   MOTION FOR COMPASSIONATE
12                                                    )   RELEASE
     ABU KHALID ABDUL-LATIF,                          )
13                                                    )
                     Defendant.                       )
14                                                    )
            Defendant Abu Khalid Abdul-Latif, moves for a reduction of sentence pursuant to 18
15
     U.S.C. § 3582(c)(1)(A). The Court has considered the factors listed in 18 U.S.C. § 3553(a) to
16
     the extent they are applicable, the respective arguments of counsel and the record, and finds that
17
     Mr. Abdul-Latif has presented “extraordinary and compelling” reasons justifying a reduction of
18
     his sentence.
19
            IT IS THEREFORE ORDERED that the term of imprisonment imposed is hereby
20
     reduced to the time the defendant has already served. The defendant shall be released from the
21
     custody of the Bureau of Prisons immediately but no later than 24 hours of the entry of this order.
22
            IT IS FURTHER ORDERED that upon release, the defendant shall begin serving the 10-
23
     year term of supervised release previously imposed by the Court. The defendant shall contact
24
     the United States Probation Office in Seattle within 24 hours of his release and follow its
25
     instructions.
26

                                                                      FEDERAL PUBLIC DEFENDER
       (PROPOSED) ORDER GRANTING MOTION                                  1601 Fifth Avenue, Suite 700
       FOR COMPASSIONATE RELEASE                                           Seattle, Washington 98101
       (Abu Abdul-Latif; CR11-228JLR) - 1                                             (206) 553-1100
             Case 2:11-cr-00228-JLR Document 246-3 Filed 08/25/20 Page 2 of 2




 1          IT IS SO ORDERED.

 2          DONE this ________ day of August, 2020.

 3
                                             __________________________________
 4                                           JAMES L. ROBART
 5                                           UNITED STATES DISTRICT JUDGE

 6
     Presented by:
 7
     s/ Jennifer E. Wellman
 8   Assistant Federal Public Defender
     Attorney for Abu Khalid Abdul-Latif
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                           FEDERAL PUBLIC DEFENDER
       (PROPOSED) ORDER GRANTING MOTION                       1601 Fifth Avenue, Suite 700
       FOR COMPASSIONATE RELEASE                                Seattle, Washington 98101
       (Abu Abdul-Latif; CR11-228JLR) - 2                                  (206) 553-1100
